GARDEN, JUDGE:
In May 1978, claimants entered a lease with West Virginia University to rent an apartment in the College Park Apartment complex. Coin-operated washers and dryers were provided in the complex. On May 9, 1979, claimant was washing some clothes which belonged to his wife. After washing and drying the clothes, claimant found that they had oil stains on them. Claimant testified that he was unable to determine whether .the washer alone, or in combination with the dryer caused the spots, but that there were “greasy handprints” on the washer. Dry-cleaning failed to remove the stains. The *284clothes, 2 blouses, a dress and a skirt, were valued at $93.35, including dry-cleaning costs. The Court has determined that the personal property involved in the claim is jointly owned by Stephen Kent Hill and his wife. The Court therefore amends the style of the claim to include Mrs. Stephen Kent Hill.
The relationship between the claimant and respondent was that of landlord and tenant. See Delassio v. Board of Regents, 12 Ct.Cl. 242 (1979). A landlord may be found liable when negligence is shown in the maintenance of its appliances provided for the use of tenants, even in the absence of a contractual or statutory duty. Allen v. Board of Regents, 13 Ct.Cl. 321 (1980). 49 Am. Jur. 2d Landlord & Tenant, §881 (1970)..
From the evidence presented in this case the Court is of the opinion that respondent’s failure to properly inspect and maintain the equipment in the College Park Apartment laund-ramat constituted negligence and that such negligence proximately caused the damage to claimants’ personal property.
Award of $93.35.